Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The following NON-FINAL Office action is in response to App 17123425 filed 12/16/2020
Status of Claims
Claims 1-10 are currently pending of which 
	Claims 5, 10 are withdrawn from consideration as directed to non-elected inventions. 
	Claims 1-4, 6-9 are currently under examination and have been rejected as follows. 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
IDS
	The information disclosure statement filed on 12/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Election/Restrictions
	Claims 5, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022. 
Making the record clear - Claim Interpretation under MPEP 2181
Claims 1-4 are “apparatus” claims with Independent “system” Claim 1 reciting:
	- “first storage apparatus that stores rules” read in light of Spec. ¶ [0016] 3rd sentence as nonvolatile semiconductor memory, which is clearly structure. Thus, a “first storage apparatus” is not a generic placeholder that would encapsulate alternative examples of software, hardware or firmware.
	- “a second storage apparatus” read in light of Original Spec ¶ [0017] as a large-capacity, nonvolatile storage apparatus such as a hard disk drive or an SSD (Solid State Drive), which is clearly structure. Thus, a “second storage apparatus” is not a generic placeholder that would encapsulate alternative examples of software, hardware or firmware.
	- “a plan devising processing unit” read in light of Original Spec ¶ [0016] as CPU - central processing unit which is clearly structure. Thus, a “a plan devising processing unit” is not a generic placeholder that would encapsulate alternative examples of software, hardware or firmware.
	Claims 3, 4 similarly recite “evaluation learning unit” read in light of Original Spec ¶ [0019] as an evaluation program 26 or software and thus, a “evaluation learning unit” is not a generic placeholder that would encapsulate alternative examples of software, hardware or firmware. Similarly, Claim 6 is a method claim, which although recites two “step(s)” of “storing” and “devising”, it is executed by “a work plan devising apparatus” which is read in of Original Spec. ¶ [0014] to comprise server which is clearly structure. Based on MPEP 2181 investigation it is believed that claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	
	Claims 1, 6 are independent reciting at last limitation “the basis of the rules” rendering each of said claims vague and indefinite because there is insufficient antecedent basis for 
“the basis of the rules”.
	Claims 1, 6 are recommended, as an example only, to be amended to reach recite 
a “[[]] basis of the rules”.
	Claims 2-4, 7-9 are rejected based on rejected parent independent Claims 1, 6. 
	
	Claims 2, 7 each recite among others: “the relevant customer” rendering each of said claims vague and indefinite because there is insufficient antecedent basis for “the relevant customer”.
	Claims 2, 7 are recommended, as an example only, to be amended to each recite a “[[]] relevant customer”.
	Claims 3, 4, 8, 9 repeatedly recite “the customer” rending each of said claims vague and indefinite because it is unclear to which of “customers” or “each customer” antecedently recited at parent claims 1, 6, does subsequently recited “the customer” refers to.
	Claims 3, 4, 8, 9 are recommended, as an example only, to be amended to recite, among others: a “[[]] customer” of the customers 
	Claims 4, 9, similarly recite among others: “the relevant evaluation item” rendering each of said claims vague and indefinite because there is insufficient antecedent basis for “the relevant evaluation item”
	Claims 4, 9, are recommended, as an example only, to be amended to each recite a “[[]] relevant evaluation item”.
Clarifications and/or corrections are required.
---------------------------------------------------------------------------------------------------------------------
Invitation to Participate in DSMER Pilot Program
   The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract ideas as follows except where strikethrough: 
     “…” (independent Claim 6)
     “ (independent Claim 1) / “first step of” (independent Claim 6)
	- “
(independent Claims 1, 6)
     “(independent Claim 1) / “second step of” (independent Claim 6)
	- “”;                              (independent Claims 1, 6)
	- “ (independent Claim 1), “ (independent Claim 1) / “in the second step the rules are expanded” (independent Claim  6) “as necessary according to the evaluation result of each evaluation item regarding each customer and devises the work plan according to the expanded rules” (independent Claims 1, 6)
	- “wherein the expanded rules are rules for prioritizing quality or cost with regard to an order of the relevant customer”    (dependent Claims 2, 7)
	- “” (independent Claim 3) “updates the evaluation result of the evaluation item which is required for the customer, depending on whether there is any claim made by the customer or not”      (dependent Claims 3, 8) 
	- “ (independent Claim 4) “updates the evaluation result regarding the customer in order to change the evaluation of the relevant evaluation item regarding the customer to one-level more severe evaluation according to the claim from the customer”                      
                                                     (dependent Claims 4, 9)
-------------------------------------------------------------------------------------------------------------------------------
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
Here, per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with the Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known1. 
	Here when tested per MPEP 2106.04(a)(2)II, the claims recite, or at least describe or set forth fundamental economic practices [here “devises work plan on basis of rules by using evaluation result of each evaluation item regarding the customers as necessary according to evaluation result of each evaluation item regarding each customer and devises the work plan according to the expanded rules” at independent Claims 1, 6] commercial interactions in the form of business relations, as well as managing such interactions by following rules or instructions [here “updates evaluation result of the evaluation item which is required for the customer, depending on whether there is any claim made by the customer or not” at dependent Claims 3, 8; “updates evaluation result regarding the customer in order to change the evaluation of relevant evaluation item regarding customer to one-level more severe evaluation according to the claim from the customer” at dependent Claims 4, 9]. Such features can be also argued as implementable by Mental Processes2 through use of physical aids such as pen and paper 
          - by aided judgement [here “devises work plan on basis of the rules by using the evaluation result of each evaluation item regarding the customers” at independent Claims 1, 6], and
         - by aided evaluation [here “as necessary according to evaluation result of each evaluation item regarding each customer and devises the work plan according to the expanded rules” at independent Claims 1, 6; “the expanded rules are rules for prioritizing quality or cost with regard to an order of relevant customer” - dependent Claims 2,7; “updates evaluation result of evaluation item which is required for customer, depending on whether there is any claim made by the customer or not” at dependent Claims 3, 8; “updates evaluation result regarding the customer in order to change the evaluation of the relevant evaluation item regarding the customer to one-level more severe evaluation according to the claim from the customer”  at dependent Claims 4, 9]
	Examiner takes this opportunity to remind Applicant that under PEP 2106.04(a)(2) IIIC: 1. Performing a mental process on a generic computer, 2. Performing a mental process in a computer environment, and 	3. Using a computer as a tool to perform a mental process, do not preclude the claims from reciting, describing or setting forth the abstract exception. Additional details will be now investigated more granularly below. For now, Examiner submits that the claims recite, describe or at least set forth the abstract exception.
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. 
Specifically, per MPEP 2106.05(f)(2) the additional, computer based elements [here “first”  and “second” storage apparatus, processing unit, at independent Claim 1, evaluation learning unit at dependent Claims 3,4], provide mere instructions to apply abstract idea3  [here “plan devising processing unit that devises the work plan on basis of the rules by using the evaluation result of each evaluation item regarding the customers, wherein the plan devising processing unit expands the rules” at independent Claim 1; “…executed by a work plan devising apparatus” at independent Claim 6] where computer components are merely used as tools to perform economic tasks [here identified above] or other tasks to store data4  [here “a first storage apparatus that” “stores rules” and “a second storage apparatus” at “stores an evaluation result” at independent Claim 1]. 
	All these do not integrate the abstract idea into a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [see MPEP 2106.05(f)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) as sufficient option for evidence. 	However, assuming arguendo that further evidence would be require to demonstrate conventionality of the additional, computer-based elements [as initially strikethrough above], Examiner would further point to MPEP 2106.05(d) to demonstrate that said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec, publications and/or case law. 
Per MPEP 2106.05(d)(I)(2) Examiner points to Applicant’s own Spec. as follows: 
	* Original Specification ¶ [0016] 1st sentence: “This customer management server 2 is composed of a general-purpose server apparatus equipped with information processing resources such as a CPU (Central Processing Unit) 10, a main storage apparatus 11, and an auxiliary storage apparatus 12. The CPU 10 is a processor which controls the operations of the entire customer management server 2”.
	* Original Specification ¶ [0018] 1st sentence: “The work plan devising server 3, like the customer management server 2, is composed of a general-purpose server apparatus which is equipped with a CPU 20, a main storage apparatus 21, and an auxiliary storage apparatus 22”. 
Per MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
 	* storing and retrieving information in memory5 / gathering statistics6 / electronic recordkeeping7 and recording a customer’s order8 [here “a first storage apparatus that” “stores rules” and “a second storage apparatus” at “stores an evaluation result” at independent Claim 1]
	All of these fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d). 	In conclusion, Claims 1-4, 6-9 although directed to statutory categories (here “apparatus” or machine at Claims 1-4, “method” or process at Claims 6-9) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more (Step 2B). Claims 1-4, 6-9 are thus ineligible.
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as disclosed by Eicher et al US 20020099580 A1. Per,
	Claims 1,6 Eicher teaches “A work plan devising apparatus for devising a work plan for work for orders from customers, the plan devising apparatus comprising”:  / “A work plan devising method executed by a work plan devising apparatus for devising a work plan for work for orders from customers, the work plan devising method comprising” (Figs.1,2,6,19,20 ¶ [0054]-¶ [0060]):
	- “a first storage apparatus that stores rules which are set in advance in association with the work” (Eicher ¶ [0019] 3rd sentence: when resolved, a resolution is stored for future use in the system. ¶ [0020] 3rd sentence: data relating to performance & negotiation is stored in association with a participant in partner directory to be used in the future to select partners and resolve issues. ¶ [0026] 2nd sentence: resolutions & collaboration data is collected and stored for use in evaluating participant performance & selection for other buyer-supplier engagements. ¶ [0027] last two sentences: Through this functionality, the system determine hot spots based on recurring alerts, alert severity, alert volume, pattern of alert responses or breadth of alerts occurring within a particular engagement. This info is stored for use in selection of buyers and suppliers by the system. ¶ [0097] by looking at historical data, the system predict problems before they occur); 
	
	- “a second storage apparatus that stores an evaluation result of each of one or more evaluation items regarding each of the customers” (Eicher ¶ [0093] 2nd-5th sentences: prior solutions are archived with info regarding how resolution transpired. Tradeoff analysis & violation details are stored and associated with partners affiliated with violation. This collaboration allows the system to provide meaningful performance criteria evaluation for use in the future in analyzing whether or not particular partners are suitable for other partners. When an issue is resolved, the issue text and any associated discussion is archived into a resolution database. ¶ [0094] 3rd sentence: tradeoff analysis & violation details are stored & associated with the partners affiliated with the violation. ¶ [0071] last sentence: whenever a buyer or supplier creates or modify a new component, the preferences are then updated for that particular partner so that the system stores knowledge that the particular RFP is to be used as the default for that particular partner); “and” 
	
	- “a plan devising processing unit that devises the work plan on the basis of the rules by using the evaluation result of each evaluation item regarding the customers, wherein the plan devising processing unit expands the rules as necessary according to the evaluation result of each evaluation item regarding each customer and devises the work plan according to the expanded rules” (Eicher ¶ [0189] last 2 sentences: the invention transcends existing application-to-application communication technologies by enabling true business community integration. This integration is provided with automatic update of partner profiles, suggestions for alternatives when appropriate, proactive notification of issues (with relevant content in context, and tools for secure, collaborative resolution), archiving functionality for institutional knowledge retention, continuously updated, predictive analytics that recommend what to watch and what performance thresholds appear to be reasonable. ¶ [0180] 2nd-3rd sentences: service catalog update module 66 may be provided to update the service catalog based on learned performance criteria from other systems in this environment. Business rule adaptation module 68 may be provided to update [or expand] business rules based on other criteria selected through the process. ¶ [0096] In adaptation / leaning phase, various steps are undertaken as described above to enable the system to provide better input as to selection and monitoring of performance amongst partners in the supply chain. 
	Eicher ¶ [0097] in step 122, service catalog is automatically updated [or expanded] with content collected to the various phases. This info includes selection of a partner, terms selected during negotiation, the KPI's to be evaluated, actual performance statistics, trend analysis and other details that may then be fed back into the service catalog in future processes. While monitoring day-to-day metrics of partners, the system has ability to update the partner directory with up-to-date information about how the partner is doing compared to their peers. Additionally, in step 124, the business rules that are used to monitor performance are altered to take into consideration the analysis derived. Various artificial intelligence engines are implemented to achieve this result. Several include: ¶ [0098] Problem Prediction-by looking at historical data, the system predict problems before they occur. One example is prediction of stock-outs. By taking the past consumption, past receipts (frequency and amount) and then looking at current inventory the system can do some basic extrapolation. ¶ [0099] Opportunity Identification--by using the above techniques, the system can suggest when inventory stocks may be too large given historical data. The dataset that this subsystem uses is held within the repository and does not need to be processed in line as new data is received. The processing can be scheduled for low activity hours. ¶ [0101] 1st sentence Once new business rules are determined, the business rules may then be submitted for approval in step 126 and then fed back through the process to the customized business rule step 110 for use in future processes. Once the system has determined that some action needs to occur, it invites the user to either ignore the recommendation (supplying a reason) or make adjustments to the baseline. This adjustment is applicable to "standardized" metrics level and not the user-defined adjustments. As part of the adaptation of the business rules, emerging causality, intelligent goal setting and performance improvement timelines may be provided. These three components may be used individually or in combination to help business users tune KPI thresholds over time. All of these steps may then provide an overview of the performance or supply chain performance management system of the present invention).
	Eicher ¶ [0067] Fig.17 depicts online view of a Metalert issue collaboration. The Metalert fired based on operational response summary that has been generated based on response to alerts and a dialog of statements between partners logged to resolve the alert condition. Here, it appears that the supplier of a particular part had to be alerted a number of times and more than 64% of the time, the buyer contacted the supplier. This pattern triggered the Metalert threshold, causing Jane Manager to receive a Metalert. In response, the supplier provides a response to explain the situation. This info is then stored for later use in partner matching and the like. Fig.18 depicts operational response summary characteristics and response thereto, similar to Fig.17).

Claims 2, 7 
Eicher teaches “wherein the expanded rules are rules for prioritizing quality or cost with regard to an order of the relevant customer” (Eicher mid-¶ [0189]: partners in system focus on customers, products, and partners that need it most. To this end at ¶ [0079] business rules are set to optimize KPI's by tracking various inputs, providing various features/functions, and from those features/functions, generating outputs. Inputs comprise: history of sales by products, introduction and obsolescence dates by product from an ERP system and cost data by product. History of sales by products is derived from various options, including a module in this system that tracks sales by product based on data collected by base package installation or from a direct dump of history from ERP system. Cost data is extracted from various sources, including a module in the system that monitors business-to-business message flows and a direct feed from an ERP system. ¶ [0083] 1st-2nd sentences: In addition, the system provide a module for recommending optimal goal levels for each KPI that leads to most effective asset utilization at each lifecycle phase. This is done via algorithms that calculate the tradeoff costs between different KPI's (i.e., Service Level v. Days of Supply, v. Cycle Time etc.). ¶ [0189] 2nd sentence: maximizing the value of every supply chain relationship by substantially reducing the time and cost of ensuring quality of service).

Claims 3, 8 
Eicher teaches “comprising an evaluation learning unit that” / “wherein in the second step”
	- “updates the evaluation result of the evaluation item which is required for the customer, depending on whether there is any claim made by the customer or not” (Eicher ¶ [0020] 1st sentence:  the system provides for adaptation and learning based on the experiences of the partner relationship from negotiation, issue resolution and performance. ¶ [0093] 3rd sentence: dispute resolution is synchronous or asynchronous, thus enabling greater flexibility based on each participants' availability. ¶ [0075] last two sentences: if a particular buyer requires in the agreement to have a per day penalty if the supplier fails to supply desired goods on a particular time, then that requirement is then extracted based on the negotiations between the parties and stored in association with that particular buyer. In the future, when trying to match that buyer up with other potential suppliers, that factor may be taken into consideration to determine whether or not a potential supplier can satisfy or will be agreeable to that provision. Also Fig.17 Jane Manager: Why was the supplier called so often? Supplier Management: We had a training issue with a new employee. After seeing the system generated trends we saw this & have trained him, He will be resolving similar issues in the future with our EDI group here).

Claims 4, 9 
Eicher teaches “wherein the evaluation learning unit” / “wherein in the second step”
	- “updates the evaluation result regarding the customer in order to change the evaluation of the relevant evaluation item regarding the customer to one-level more severe evaluation according to the claim from the customer” (Eicher ¶ [0159] 2nd sentence: deviation from baseline generate a Warning severity alert and further (larger) deviations can escalate the severity to Error.
	Eicher ¶ [0157] 1st-2nd sentences: different levels of thresholds are preferably set for management level as opposed to operational level as specified in Fig.9. These alerts about alerts are called Metalerts or alerts about alerts as defined at ¶ [0090 last 2 sentences. ¶ [0157] 3rd-11th sentences. They are different from commercially available compound KPI's in that Metalerts are triggered based upon frequency and/or severity of alerts triggered by individual and/or combined KPI performance issues and/or operational alerts and/or responses to those operational alerts. This ability to highlight structural hot spots for management teams in networked supply chains is another key advantage of the present invention. For example, process 600 is provided as depicted in Fig.10 for setting management level alerts. In a first step 602, users are presented with selected KPI's and other metrics with the ability to specify frequency level of operational alerts at different alert levels that will trigger a management alert for that particular key performance indicator or metric. For example, users specify the frequency level with respect to time, i.e., 5 alerts a week, or 4 alerts a month, for example. Next, in step 604, users are presented with an interface to specify the notification list. The initiator of an alert is assumed to be the owner and generally are 1st line of notification. Alert owners may assign resolution responsibility to other authorized users, but one and only one user has resolution responsibility for an alert at any one time. Fig.17 Jane Manager: Why was the supplier called so often? Supplier Management: We had a training issue with a new employee. After seeing the system generated trends we saw this & have trained him, He will be resolving similar issues in the future with our EDI group here. ¶ [0067] Fig.17 depicts an online view of a Metalert issue collaboration. The Metalert has fired based on the operational response summary that has been generated based on response to alerts and a dialog of statements between partners logged to resolve the alert condition. Here, it appears that the supplier of a particular part had to be alerted a number of times and more than 64% of the time, the buyer contacted the supplier. This pattern triggered the Metalert threshold, causing Jane Manager to receive a Metalert. In response, the supplier provides response to explain situation. This information is then stored for later use in partner matching and the like. Fig.18 depicts operational response summary characteristics and the response thereto, similar to Fig.17).

Conclusion
	Following art is made of record and considered pertinent to Applicant’s disclosure:
	Potharaju et al, Towards Automated Problem Inference from Network Trouble Tickets, 10th USENIX Symposium on Networked Systems Design, 2013
	WO 2013011457 A1 teaching system for facilitating financial transaction between seller and buyer, has communication arrangement that informs seller about transaction and payout reduced price in addition to current price that was paid by buyer
	US 20030185382 A1	Call center system
	US 6810382 B1	Personal injury claim management system
	US 7516161 B1	Administrative triggers
	US 8069054 B2	Automated transaction processing system and approach
	US 20120303545 A1	Method, System and Program Product for Measuring Customer 				            Satisfaction and Applying Post Concern Resolution
	US 9262751 B1	Providing feedback-based rate adjustment for electronic 
				communication services
	US 20160071032 A1	Personnel Resource Management System
	US 20160379281 A1	Compliance violation early warning system
	US 20210158368 A1	Method and system for generating responses to transaction 					disputes associated with a merchant
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624 A
	June 2nd, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        2 MPEP 2106.04(a)(2) III
        3 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)
        5 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        6 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        7 Alice Corp Pty Ltd v CLS Bank Int'l 573 US 208,225,110 USPQ2d 1984 (2014), Ultramercial,772 F.3d at 716,112 USPQ2d at 1755
        8 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)